DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.
 
Acknowledgments and Response to Remarks
This action is issued in response to the request for continued examination  and amendment filed on October 17, 2022.  Claims 1, 4-14 and 20-23 are currently pending. Claims 2-3, and 15-19 have been cancelled by Applicant and claim 23 is newly added. Claims 1, 4-14 and 20-23 have been fully examined. 
With respect to the 101 rejection, Applicant is of the opinion that the amendment would overcome the rejection. The examiner respectfully disagrees. As discussed in the Interview on October 3, 2022 and noted in the Interview summary of October 11, 2022, the examiners suggested that amending claims to include details of the communication between an electoral authority server and an issuer server as shown in FIG. 3E, may overcomer the rejection. However, the current amendment concerning the communication between servers is “receiving, at an issuer server from a governmental electoral authority server.” The examiner notes that mere receiving data from a server is not sufficient to overcome the 101 rejection for reciting abstract idea, because receiving data from the additional element of electoral authority server does not amount to significantly more than the abstract idea.
With respect to the 103 rejections, Applicants remarks and amendments were fully considered but are moot in light of new grounds of rejection.

Claim Objection
With respect to claim 23, the claim is directed to “the method as claimed in claim 9.” However, claim 9 is a system claim and does not claim a method. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 4-14 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 4-8 and 20-22 are directed to a method (process), claims 9-14 are directed to a system (product). Therefore, these claims fall within the four statutory categories of invention.
Claims 1, 4-14 and 20-22 are directed to the abstract idea of determining a voter’s participation state, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to determining a voter’s participation state. Specifically, the claims are directed to receiving voter’s election participation data, determining a change in the participation data, updating the stored data based on the change, transmitting the updated data, receiving a request based on the transmitted data, determining an offer based on the participation state, and sending more data in response to the request, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for determining a voter’s participation state. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a processor, a client terminal, a wallet application server, a dual function payment card, a display interface, and an issuer network server, merely use a computer as a tool to perform the abstract idea. Specifically, receiving voter’s election participation data, determining a change in the participation data, updating the stored data based on the change, transmitting the updated data, receiving a request based on the transmitted data, determining an offer based on the participation state, and sending more data in response to the request. 
The use of a processor, a client terminal, a wallet application server, a dual function payment card, a display interface, an issuer network server, and an electoral authority server does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1, 4-14 and 20-23 only involve the use of computers as tools to automate and/or implement the abstract idea.
Taking the claim elements separately, the independent claims 1, and 9 involve receiving voter’s election participation data, determining a change in the participation data, updating the stored data based on the change, transmitting the updated data, receiving a request based on the transmitted data, determining an offer based on the participation state, and sending more data in response to the request. This only uses a computer system (e.g., a processor) to automate or implement the abstract idea of determining a voter’s participation state. Dependent claims 4 and 11 describe identifying a template. Claims 5-7 and 12-14 describe displaying a visual representation of the payment card. Claim 8 describes receiving an instruction, identifying a transaction offer based on the participation data, and implementing the transaction. Claim 10 describes maintaining a wallet account and receiving the updated election event. Claim 20 describes data fields for a confirmation. Claim 21 describes identifying a set of offers. Claim 22 describes an identifier. Claim 23 describes a government electoral authority. These claims further describe the use of one or more computers to automate or implement the abstract idea. Therefore, the use of one or more computer, in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of determining a voter’s participation state, including receiving voter’s election participation data, determining a change in the participation data, updating the stored data based on the change, and receiving the updated data. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of a processor, a client terminal, a wallet application server, a dual function payment card, a display interface, and an issuer network server. as a tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1, 9-10 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bonalle et al. (US Patent Publication No. 2006/0016871),  in view of Lohe et al. (US Patent Publication No. 2017/0085545), further in view of Diep (US Patent Publication No. 2015/0154620).
With respect to claims 1, and 9 Bonalle et al. teach:
receiving, at a… server, confirmation of a cardholder’s participation in an …event resulting from use of a dual function payment card as an identification card, wherein said cardholder is associated with the dual function payment card, wherein the dual function payment card provides payment card functionality and identification functionality for the cardholder; (multi-function card [0046]-[0047], [0053]-[0055], [0059]-[0062])
obtaining, by the issuer server, a prior … event participation state of the dual function payment card…(Card Object database, FIGs. 11 and 16, [0078], [0145], [0178]-[0180], [0202], [0207])
determining, at the server …the data… change associated with the dual function payment card, based on (i) a prior …data… of the dual function payment card, (ii) the received …data…, and (iii) one or more predefined …data… change rules; (Card Object database, FIGs. 11 and 16, [0078], [0145], [0178]-[0180], [0202], [0207]) 
updating, at the server a recorded …data… of the dual function payment card based on the determined … change; ([0183]-[0197])
transmitting, by the server, the updated …data…  to a … server…, wherein the updated …data… is associated with the dual function payment card; (multi-function smartcard synchronization, FIG. 11, FIG. 18, [0220]-[0228])
Bonalle et al. do not explicitly teach:
…confirmation of a cardholder’s participation in an election event…from a governmental electoral authority server,
obtaining…a prior election event participation state…
transmitting the updated election event participation state to a processor wallet application server...
receiving, at the issuer server, a request from the processor wallet application server for transaction offers applicable to a current election event participation state associated with the dual function payment card; 
determining one or more of a discount, a rebate, and a cash back offer that is applicable for the dual function payment card based on the recorded election event participation state of the dual function payment card;
providing, to the processor wallet application server, the one or more of the discount, the rebate, and the cash back offer applicable for the dual function payment card.
However, Lohe et al. teach:
…confirmation of a cardholder’s participation in an election event…from a … authority server…(voter authentication [0388]-[0414], servers [0126]-[0130])
obtaining…a prior election event participation state… (prior transactions stored in the database [0136], [0233], [0273], [0275], a transaction can be voting [0388]-[0414])
transmitting the updated election event participation state to a processor wallet application server... ([0416]-[0440])
receiving, at the issuer server, a request from the processor wallet application server for transaction offers applicable to a current election event participation state associated with the dual function payment card; (user vote request [0388]-[0389]) 
determining a transaction offer that is applicable for the dual function payment card (conditional voting [0390]-[0392], [0406]-[0414], [0439]-[0440])
based on the recorded election event participation state of the …payment card…(prior transactions stored in the database [0136], [0233], [0273], [0275], a transaction can be voting [0388]-[0414])
providing, to the processor wallet application server, the transaction offer applicable for the dual function payment card. (conditional voting [0390]-[0392], [0406]-[0414], [0439]-[0440])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cardholder’s data of the multifunctional card system as taught by Bonalle et al., with the election event participation data of Lohe et al., in order to enable using a multifunctional card for storing cardholder’s voting data. (Lohe et al.: Abstract) “simple Substitution of One Known Element for Another To Obtain Predictable Results” (In re International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), and Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007)).
Bonalle et al. and Lohe et al. do not explicitly teach:
determining one or more of a discount, a rebate, and a cash back offer … based on the recorded election event participation state …
providing…the one or more of the discount, the rebate, and the cash back offer …
However, Diep teaches:
determining one or more of a discount, a rebate, and a cash back offer … based on the recorded election event participation state … (discount as voter incentive [0099]-[0104]) 
providing, …the one or more of the discount, the rebate, and the cash back offer …(discount as voter incentive [0099]-[0104])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voting implemented multifunction card system, as taught by Bonalle et al., and Lohe et al., with providing discount as voting incentive, as taught by Diep, in order to provide discounts to a voter via their dual function card. (Diep: Abstract, [0040]-[0041])
Bonalle et al., Lohe et al. and Diep, do not explicitly teach receiving from a governmental electoral authority server. However, the claim recitation does not affect the scope of the claim because the governmental electoral authority server does not perform any actions of the method claim 1, and is not claimed as a component of the system claim 9. Therefore, the fact that what type of server the confirmation is received from is not going to affect the scope of the claim. 
With respect to claim 10, Bonalle et al., Lohe et al. and Diep teach the limitations of claim 9.
Moreover, Lohe et al. teach:
the processor wallet application server is configured to:
maintain a wallet account corresponding to the cardholder, wherein said dual function payment card has been enrolled with said wallet account; ([0107]-[0124])
receive the updated election event participation state from the issuer network server. ([0416]-[0440])
In addition, Bonalle et al. teach dual function card, ([0053]-[0055], [0059]-[0062])
With respect to claim 20, Bonalle et al.,  Lohe et al. and Diep, teach the limitations of claim 1.
Moreover, Bonalle et al. teach:
the confirmation of the cardholder’s participation in the … event comprises data fields of a merchant type, a transaction category code, and information including card number of the dual function payment card. ([0046]-[0047], [0071]-[0072], [0078])
With respect to claim 21, Bonalle et al.,  Lohe et al. and Diep, teach the limitations of claim 1.
Moreover, Lohe et al. teach:
wherein determining the transaction offer that is applicable for the dual function payment card based on the recorded election event participation state of the dual function payment card comprises identifying a set of transaction offers (actions including a list of options [0109]) 
including the transaction offer that is applicable for the dual function payment card based on the recorded election event participation state of the dual function payment card provided by the issuer server. (multiple corporate actions [0390])
In addition, Diep teaches:
determining the one or more of the discount, the rebate, and the cashback offer…comprises identifying a set of discount, rebate, and cashback offers including the one or more of the discount, the rebate, and the cashback offer…. (FIG. 5, [0099]-[0100])
With respect to claim 22, Bonalle et al.,  Lohe et al. and Diep, teach the limitations of claim 1.
Moreover, Lohe et al. teach:
wherein the identification functionality for the cardholder of the dual function payment card comprises a government issued identification. ([0197])
With respect to claim 23, Bonalle et al.,  Lohe et al. and Diep, teach the limitations of claim 9.
Bonalle et al., Lohe et al., Diep , and Ying do not explicitly teach:
wherein the governmental electoral authority server is implemented by a governmental electoral authority, wherein the governmental electoral authority is institution with a statutory or constitutional mandate to organize or conduct an election event.
However, the claim recitation does not further limit the scope of the claim because the governmental electoral authority server and the governmental electoral authority are outside the scope of the claim and therefore do not affect the scope of the claim.

Claims  4-5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bonalle et al. , in view of Lohe et al. and Diep, further in view of Ying (US Patent Publication No. 2016/0124911)
With respect to claims 4 and 11, Bonalle et al., Lohe et al. and Diep, teach the limitations of claims 1 and 9.
Moreover, Lohe et al. teach:
…the wallet application server ([0416]-[0440])
…election event participation state…([0388]-[0414])
updated…data… of the dual function payment card…([0183]-[0197])
Bonalle et al., Lohe et al. and Diep, do not explicitly teach:
…identifies a visual representation template corresponding to the dual function payment card, wherein identification of the visual representation template comprises selection of said visual representation template from a plurality of available visual representation templates, and said selection is based on (i) the received updated …data… (ii) a predefined set of display state rules. 
However, Ying teaches:
…identifies a visual representation template corresponding to the dual function payment card, wherein identification of the visual representation template comprises selection of said visual representation template from a plurality of available visual representation templates, and said selection is based on (i) the received …data… (ii) a predefined set of display state rules. ([0022]-[0037], [0063]-[0067], Claim 7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voting implemented multifunction card system, as taught by Bonalle et al., Lohe et al. and Diep, with the display template selection, as taught by Ying, in order to create displays based on the data and rules. (Ying: Abstract, [0003]-[0008])
With respect to claims 5 and 12, Bonalle et al., Lohe et al. and Diep, and Ying teach the limitations of claims 4 and 11.
Moreover, Ying teaches:
rendering a visual representation of the dual function payment card on a display interface, wherein visual characteristics of the rendered visual representation of the dual function payment card are determined by the identified visual representation template. ([0022]-[0037], [0063]-[0067], Claim 7)

Claims  6-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bonalle et al. , in view of Lohe et al., Diep , and Ying, further in view of Sarafa et al. (US Patent Publication No. 2017/0178373)
With respect to claims 6 and 13, Bonalle et al., Lohe et al., Diep, and Ying teach the limitations of claims 5 and 12.
Bonalle et al., Lohe et al., Diep , and Ying do not explicitly teach:
wherein visual characteristics of the rendered visual representation of the dual function payment card that are determined by the identified visual representation template includes a specific color configuration used to display the dual function payment card on the display interface.
However, Sarafa et al. teach:
wherein visual characteristics of the rendered visual representation of the dual function payment card that are determined by the identified visual representation template includes a specific color configuration used to display the dual function payment card on the display interface. ([0061]-[0081])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voting implemented multifunction card system, as taught by Bonalle et al., Lohe et al., Diep, and Ying with the color configuration of the display, as taught by Sarafa et al., in order to display images based on color configuration. (Sarafa et al.: Abstract, [0018]-[0020])
With respect to claims 7 and 14, Bonalle et al., Lohe et al., Diep, Ying and Sarafa et al. teach the limitations of claims 6 and 13.
Moreover, Sarafa et al. teach:
wherein a first color configuration determined by a first visual representation template within the plurality of visual representation templates is different from a second color configuration determined by a second visual representation template within the plurality of visual representation templates. ([0061]-[0081])
With respect to claim 8, Bonalle et al., Lohe et al., Diep, and  Ying and Sarafa et al. teach the limitations of claim 7.
Moreover, Lohe et al. teach:
receiving, at the processor wallet application server, a payment instruction for a payment transaction based on the …payment card; ([0181])
identifying the transaction offer applicable to the payment transaction based on the updated election event participation state received from the issuer server, (conditional voting [0390]-[0392], [0406]-[0414], [0439]-[0440])
implementing the payment transaction and the identified transaction offer. (FIG. 10, [0181])
Moreover, Diep teaches identifying the one or more of the discount, the rebate, and the cash back offer… ([0099]-[0103])
In addition, Bonalle et al. teach dual function card, ([0053]-[0055], [0059]-[0062])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. English et al. (US 2005/0021392), Giro et al. (US 2017/0095736), O’Malley et al. US 2006/0095331).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685 

                                                                                                                                                                                            /STEVEN S KIM/Primary Examiner, Art Unit 3685